287 F.2d 570
James V. FARMERv.Tracy A. HAND, Warden, Kansas State Penitentiary, Lansing, Kansas.
No. 6444.
United States Court of Appeals Tenth Circuit.
November 21, 1960.

Appeal from the United States District Court for the District of Kansas.
Carl H. Seeliger, Jr., Denver, Colo., for appellant.
John Anderson, Jr., Atty. Gen., Charles N. Henson, Jr., Asst. Atty. Gen., and J. Richard Foth, Asst. Atty. Gen., State of Kansas, for appellee.
Before MURRAH, Chief Judge, and BRATTON and PICKETT, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion.